Exhibit 10.1 MINING OPTION AGREEMENT THIS AGREEMENT made as of July 9, 2006; BETWEEN: AYERS EXPLORATION INC., a company incorporated under the laws of Nevada with an office address at #6 Harston Avenue, Mosman, Sydney Australia 2088; (“Ayers”) AND: REDPATH CLAY CORP., a company incorporated under the laws of Australia with an office address at Suite 1100-37 York Street, Sydney 2000; (“Redpath”) BACKGROUND: A.Redpath owns a 100% Interest (defined below) in certain mining property known as the Mt.
